Petition for writ of certiorari to the United States Court of Appeals for the Tenth Circuit granted limited to question 1 presented by the petition for the writ which reads as follows:
“1. A question presented is whether a number of persons asserting separate and distinct demands as to which there were some common questions of law and fact, may intervene in a proceeding in a federal court, regardless of the citizenship of each intervener or other jurisdictional requirements, as the Court of Appeals held they might do, merely because the original plaintiff in this so-called spurious class action possessed the requisite jurisdictional requirements, including diversity of citizenship.”
Mr. Justice Reed took no part in the consideration or decision of this application.